William B. Brown, J.,
dissenting. Because I believe the majority incorrectly reverses the order of the Public Utilities Commission (“commission”), I respectfully dissent.
The essence of the majority’s holding is that since the certificate in question authorizes the transportation of property “requiring special loading equipment,” the commission intended in 1935 to allow Edwards Transfer & Storage Co. (“Edwards”) to engage in the transportation of items based upon a specialized type of service and did not limit the commodities which may be transported.
It should be noted that the certificate does not merely refer to property requiring special loading equipment necessary to effectuate transportation. Instead, it is limited to “extra heavy or special property” requiring special loading equipment. The history surrounding the certificate’s issuance indicates that the property sought to be transported would require hoists, derricks or cranes in order to be loaded and unloaded. As the majority points out, Mr. Edwards testified in 1935 that the material he proposed to haul could only be loaded by a derrick. That is a far cry from the position now being taken, that any goods which cannot be manually loaded come within the coverage of the certificate.
Additionally, the 1935 testimony demonstrated that the certificate was being sought to allow Edwards to transport shovels, concrete mixers, bin batchers, spreaders, heavy construction equipment and heavy construction materials. I agree that this may not represent an exhaustive list of what Edwards sought to transport. But it is totally different in kind and degree from the nuts, bolts, bumpers, pins, rails, horseshoes and staples which Edwards now seeks to transport. To accept Edwards’ argument would be to agree that anything that could be packaged large enough, without regard to the item’s individual size or weight, would qualify for heavy haul status. Such a *230classification would, no doubt, include an overwhelming percentage of all goods shipped by truck. Not only does such a conclusion appear absurd on its face, but it would also radically alter the commission’s existing tariff system.
At best, the record and the majority’s interpretation of the situation demonstrate the existence of an ambiguity and the need to resolve what has developed into a disputed factual situation, i.e., whether the certificate authorizes Edwards to provide a service because.of the need for special loading procedures or whether the certificate places a limitation on the types of property Edwards may transport. With regard to the unreasonable and unlawful standard specified by R.C. 4903.13 this court has previously stated that:
“* * * [it] will not reverse or modify an opinion and order of the Public Utilities Commission where the record contains sufficient probative evidence to show that the commission’s determination is not manifestly against the weight of the evidence and is not so clearly unsupported by the record as to show misapprehension, mistake or willful disregard of duty.” Columbus v. Pub. Util. Comm. (1979), 58 Ohio St. 2d 103, 104 [12 O.O.3d 112].
Therefore, resolution of the present issue, the scope of the certificate, is not so much a legal question as it is a factual matter: the intent at the time of issuance. The record contains evidence to support the commission’s conclusion. Nothing in the record indicates that Edwards’ equipment is any different from the equipment used by general freight haulers who haul similar commodities. The 1935 testimony demonstrated that Edwards’ service was intended for situations where “ordinary” trucks used by other carriers could not be used. Edwards’ rates for its supposedly specialized service are very similar to the regular rates for general freight haulers. The property discussed in the 1935 hearing was confined to heavy construction machinery and equipment and ancillary heavy construction materials, such as forty-foot long pipe, and did not include property of the class now proposed to be transported. Thus, the commission’s interpretation of the certificate, rejecting the argument that Edwards may transport goods solely because such goods cannot be manually loaded is, in view of the record, both reasonable and lawful.
Finally, the majority’s summary rejection of the precedent established in Stony’s Trucking Co. v. Pub. Util. Comm. (1972), 32 Ohio St. 2d 139 [61 O.O.2d 388], and reaffirmed in Besl Corp. v. Pub. Util. Comm. (1976), 45 Ohio St. 2d 146 [74 O.O.2d 262], is questionable. Both cases concerned certificates whose language was virtually identical to that now in issue. Although different histories were considered leading to the granting of those certificates, it is nevertheless true that this court concluded on both occasions that the language did not authorize the transportation of iron and steel products similar to those sought to be transported by Edwards under a heavy hauling certificate.
*231For the foregoing reasons, I find the commission’s opinion and order to be both reasonable and lawful and would affirm.
Celebrezze, C.J., concurs in the foregoing dissenting opinion.